MORROW, P. J.
Appellant is convicted of robbery; punishment fixed at confinement in penitentiary for a period of 25 years. .
*396The sentence is wrong in failing to take account of the Indeterminate Sentence Law. As it reads, it condemns appellant to confinement for the “full period of 25 years.” It should read: “For a period of not less than 5 nor more than 25 years.” It is so amended.
We find neither statement of facts nor hills of exceptions, and discern no fundamental errors requiring a reversal.
The judgment is affirmed.

<@=>For other oases see same topic and KEY-NUMBER in al! Key-Numbered Digests and Indexes